Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the plurality of profitable deals are automatically adjusted for price and other service offerings based on a plurality of factors including customer demand, time, duration of use, date of use, and other external factors”. It’s not clear what it means by “the other external factors” in the claim. For the purpose of examination, this would be interpreted as based on a plurality of factors including customer demand, time, duration of use, and date of use. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1-20 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims are directed to the abstract idea of providing workspace for reservation (as shown in the recited representative functions of the independent claims- publishing by a plurality of service providers a plurality of seating locations in a commercial establishment, and a private residence and property, of the service providers; accepting reservations of the commercial establishments, and the private residences or and properties, made by a customer, register in a form of a service provider for publishing a plurality of information related to the 28at least one commercial establishment, and private residence and property, wherein the plurality of information includes: at least one location of the commercial establishment, and a private residence and property; a plurality of services offered to a plurality of customers; a layout of at least one seating arrangement associated with the commercial establishment, and a private residence and property; a plurality of specialized offers to the customers; and a status of a plurality of available spaces for the customers; allows the customers to register in the form of a customer; search for the plurality of available spaces associated with the commercial establishments, and the private residence and property, for desk, office, and/or computer work, and professional engagements comprising meetings, dining, interviews and presentations; and book at least one space associated with the commercial establishments, and the private residences or properties)
  Which is a method of organizing human activities because it recites concepts managing human behavior or relationship or interactions between people including social activities, teaching, and following rules or instruction (i.e. related to sales behaviors and a business 
	It is similar to other abstract ideas held to be non-statutory by the courts (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results; Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring information presented on a display based on, e.g., user data or time data; Gametek LLC v. Zynga Inc., 597 Fed. Appx. 644 (Fed. Cir. 2015)— transactions between persons in a computer environment, which also characterizes the invention; Smart Sys. Innovations v. Chicago Transit Authority, No. 2016-1233 (Fed. Cir. Oct. 18, 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions., at another abstraction the invention could be characterized as formation of financial transaction in a particular field ( i.e. reservations ) and data collection related to such transactions. These cases all also describe the significant aspects of the claimed invention, albeit at another level of abstraction. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  

	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Flere, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to 
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements (" non-transitory computer readable storage medium”, “ computer” , “electronic communication device(s) ”, “ processor”, “executable instructions” ,  “a wireless and/or wired communication network” , “a dynamic graphical user interface”, “real-time” and “server” see published Specification Paragraphs: [0054] a "computer system" may refer to a networked system having one or more. computers, where each computer may include non-transitory computer-readable storage medium embodying software to operate the computer or one or more of its components. Non-limiting examples of a computer system may include: a distributed computer system for processing information via computer systems linked by a network; and, two or more computer systems connected together via a network for transmitting and/or receiving information between the computer systems. [0055], the term "processor" may refer to any device or portion of a device or apparatus that processes electronic data from registers and/or memory to transform that electronic data into other electronic data that may be stored in registers and/or memory. A "computer system" may comprise one or more processors. [00056] As used herein, the term "computer-readable storage medium" or "computer- readable medium" refers to any medium that participates in providing data (for example, instructions), which may be read by a computer, a processor or a like device. [0059] the term "Electronic Computing Device" or "Electronic Communication Device" refers to a device comprising at least one processor, memory, and a graphical user interface (GUI) or display, such as a smartphone, laptop, desktop, tablet, etc., as well as any device defined herein as a "computer".  [00060] As used herein, the term "Graphical User Interface" refers to all the visually identifiable and/or 
	 The claims also add the elements “launch the application” and “server-side application”   see specification [0057] As used herein, the term "Application" and/or "Software" refer to all, or a portion, of a computer program or software code that carries out a specific function and may be used alone or combined with other programs. It comprises computer program instructions adapted for execution by a hardware element, such as a processor, wherein the instruction comprise commands that when executed because the processor to perform a corresponding set of commands. The software may be written or coded using a programming language, and stored using any type of non-transitory computer-readable media or machine-readable media well known in the art. Examples of software in the present disclosure comprise any software components, programs, applications, computer programs, application programs, system programs, machine programs, and operating system software [0061]-[0062] ). The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.
	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayov. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e .g. using computers to communicate data).  The Claims add the elements “smartphones, tablets, laptop, desktop computer, smart wearables devices, and other smart-internet enabled electronic devices”, these do not integrate the abstract idea into a practical application because as they merely linking   the use of a judicial exception to a particular technological environment. The claims the additional elements recite “mobile application”, “web application”, “cloud base application”, “GPS module”, and “social networking platform” these do not integrate the abstract idea into a practical application because as it merely amounts to instructions to “apply it”.  These do not integrate the abstract idea into a practical application for the same reasons as above.
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Additionally, the claims add the elements “smartphones, tablets, laptop, desktop computer, smart wearables devices, and other smart-internet enabled electronic devices”, See Specification: [0059] the term "Electronic Computing Device" or "Electronic Communication Device" refers to a device comprising at least one processor, memory, and a graphical user interface (GUI) or display, such as a smartphone, laptop, desktop, tablet, etc., as well as any device defined herein as a "computer".) the Claims add the elements  “mobile application”, “web application”, “cloud base application”, “GPS module”, and “social networking platform”; see specifications: [ 0017] upon processing of the instructions of the application by the processor associated with the electronic communication device.[0057] 00057] As used herein, the term "Application" and/or "Software" refer to all, or a 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 11-3, and 16 is/are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Abhyanker (US 2015/0161719 A1) 

 As per claim 1, Abhyanker teaches: 
A computer implemented system for assisting a plurality of service providers and a plurality of customers to perform workplace allocation and reservation in a commercial establishment, and private residence and property, comprising: an electronic communication device having at least one processor to execute a plurality of instructions of an application configured to: enable the plurality of service providers to publish a plurality of available spaces within each of a commercial establishment, and private residence and property, for utilization by customers; ( par.63, The place-to-stay listing data 102 may include information about a real estate listing (e.g., a real estate opportunity) offered by the user 106 to recipients 114 and/or the interested parties 109 through the network 101. Par.120, A listing module 272 may determine a listing criteria 712 associated with the place-to-stay listing data 102 including a real estate type, a lot size, a square footage, a photograph, a video, a bedroom count, a room size, a description, a cost per month, a rental price, a leasing rate, a number of stories, and/or a location of a real estate opportunity offered through the place-to-stay listing data 102, wherein the real estate listing opportunity may be an opportunity to rent, lease, and/or Sublease a house, apartment, commercial space, and/ or other building,  see also Par.219) 
allow the plurality of customers to request at least one space associated with the commercial establishment, or private residence and property, at a predetermined date for a predetermined period of time;( Par.120, A listing module 272 may determine a listing criteria 712 associated with the place-to-stay listing data 102 including a real estate type, a lot size, a square footage, a photograph, a video, a bedroom count, a room size, a description, a cost per month, a rental price, a leasing rate, a number of stories, and/or a location of a real estate opportunity offered through the place-to-stay listing data 102, wherein the real estate listing opportunity may be an opportunity to rent, lease, and/or Sublease a house, apartment, commercial space, and/ or other building, Par.225, par.313, The users may also view an accommodation using the view of an accommodation 2416 and/or the attraction identifier 2418 (e.g., based on the search criteria).par.326, arrival date, number of nights stay)
wherein the at least one space is utilized in the form of a workplace;( par.221, par.326,office suite, office, par.312, The view of an accommodation 2416 may enable the users (e.g., the renter) to view type of accommodations (e.g., house, room, apartment, office Suite, and/or office, etc.) based on the search criteria 2402. )
 at least one server running at least one server-side application associated with the application running on the electronic communication device; a wireless and/or wired communication network for enabling communication between the server and the electronic communication device; and characterized in that the application running on the electronic communication device allows the service providers to publish the available spaces for viewing in real-time by customers through a dynamic graphical user interface (par.121, An application module 274 may communicate the broadcast data (e.g., the place-to-stay listing data 102) to the neighborhood broad casting system when the broadcast data (e.g., the place-to stay listing data 102) may be processed, and/or to associate the verified user (e.g., the user 106 of FIG. 1 as described as the verified user 706 in FIG. 7) with a verified user (e.g., the user 106 of FIG.1 as described as the verified user 706 in FIG. 7) profile in the neighborhood broadcasting system through the application on the device 104 (e.g., the mobile device 504). Par.94, wired computer networks, Par.105, The cellular network 108 (e.g., a mobile network) may be a wireless network distributed overland areas called cells, par.22, FIG. 1 is a network view of a short-term listing server 100 having a radial distribution module 140 communicating with a device 104 that generates a radial broadcast through an internet protocol network using a radial algorithm 240 of the radial distribution module 140 of the short-term listing server 100, Par. 101, real-time bi-directional communication. )

As per claim 5, Abhyanker teaches claim 1. Abhyanker further teaches:
wherein the dynamic graphical user interface of the application allows a user to register as a customer or as a service provider.  ( par.213, registered users, par.404, registering for an account, par.121, application, par.62, client-side application downloaded to the device) 

As per claim 8, Abhyanker teaches claim 1. Abhyanker further teaches:
wherein the dynamic graphical user interface of the application allows the customers to view a dynamic location map and the available spaces in commercial establishments, and private residences and properties, for office and computer work, meetings, interviews, dining and other personal and professional engagements.  (par.221, Fig. 12-13, Par.122, par.202, Users may be able to see listing views 1206 of the short-term rental listing. The listing views 1206 may include photos, maps, street views, and/or a calendar)

As per claim 11, Abhyanker teaches claim 1. Abhyanker further teaches:
wherein the application forms a social networking platform to connect a plurality of customers registered to the application, wherein the application allows the customers to form social connections through the dynamic graphical user interface to share the plurality of information and to enable personal and professional interactions.  (Fig.18, par.88, par.202, the short-term rental view may enable users to utilize the social sharing 1204 to share the listing on one or more social networks (e.g., Twitter, Google+. Facebook). Users may be able to see listing views 1206 of the short-term rental listing. )

As per claim 12, Abhyanker teaches claim 1. Abhyanker further teaches: 
wherein the application interacts with a GPS module of the electronic communication device to allow the customers to share his/her location through the dynamic graphical user interface to notify and invite others.  (par.369, GPS. Par.17, par.67-68, a current location of their vehicle and/ or mobile phone to broadcast information )

As per claim 13, Abhyanker teaches claim 1. Abhyanker further teaches: 
wherein the application allows the customers to share a plurality of information regarding his/her activity at the commercial establishment, private residence or property, to notify and invite others, 27wherein the plurality of information includes location, project and work details, meeting topics, and other relevant information on the activity performed at the ( par.320, Par.326, par.67-68, par.80,par.221 ) 
As per claim 16, Abhyanker teaches claim 1. Abhyanker further teaches: 
wherein the electronic communication device running the application is selected from a group consisting of smartphones, tablets, laptop, desktop computer, smart wearables devices, and other smart-internet enabled electronic devices. (par.62, The device 104 (e.g., the mobile device 504) (e.g., a smartphone, a tablet, a laptop) may access the short-term listing server 100 through the network 101 using a browser application of the device 104 (e.g., GoogleR) Chrome) and/or through a client-side application downloaded to the device 104 (e.g., the mobile device 504) (e.g., a Nextdoor.com mobile application, a Fatdoor.com mobile application) operated by the user 106. In an alternate embodiment, a non-mobile computing device, such as a desktop computer (not shown) and/or a client device may access the short-term listing server 100 through the network 101.)

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 2015/0161719 A1) in view of Skeen et al (US 2019/0012612 A1)

As per claim 2, Abhyanker teaches claim 1. Abhyanker further teaches:
wherein the application for booking the plurality of spaces associated with the commercial establishments, and private residences and properties, is available to the customers in the form of a mobile application ( par.121, An application module 274 may communicate the broadcast data (e.g., the place-to-stay listing data 102) to the neighborhood broad casting system when the broadcast data (e.g., the place-to stay listing data 102) may be processed, and/or to associate the verified user (e.g., the user 106 of FIG. 1 as described as the verified user 706 in FIG. 7) with a verified user (e.g., the user 106 of FIG.1 as described as the verified user 706 in FIG. 7) profile in the neighborhood broadcasting system through the application on the device 104 (e.g., the mobile device 504). Par.120, A listing module 272 may determine a listing criteria 712 associated with the place-to-stay listing data 102 including a real estate type, a lot size, a square footage, a photograph, a video, a bedroom count, a room size, a description, a cost per month, a rental price, a leasing rate, a number of stories, and/or a location of a real estate opportunity offered through the place-to-stay listing data 102, wherein the real estate listing opportunity may be an opportunity to rent, lease, and/or Sublease a house, apartment, commercial space, and/ or other building, par.203)
 wherein the application accessed from the electronic communication devices allows the customers to search for the plurality of available spaces associated with the commercial establishments and private residences and properties for desk and computer work and ( Par.120, A listing module 272 may determine a listing criteria 712 associated with the place-to-stay listing data 102 including a real estate type, a lot size, a square footage, a photograph, a video, a bedroom count, a room size, a description, a cost per month, a rental price, a leasing rate, a number of stories, and/or a location of a real estate opportunity offered through the place-to-stay listing data 102, wherein the real estate listing opportunity may be an opportunity to rent, lease, and/or Sublease a house, apartment, commercial space, and/ or other building,par.121, application, )
Abhyanker does not explicitly teach a web application and a cloud-based application.  However, this is taught by Skeen. (par.592, the GUIs may be implemented via use of a web browser application, a mobile device application, a desktop application, a cloud - based service, etc. In at least one embodiment , a User Web Interface may provide functionality for dynamically generating at least a portion of the GUIs/ par.445, cloud computing systems, par.665) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the web application and Cloud system feature for the same reasons it is useful in Skeen-namely, one or more GUIs may be displayed to the user to facilitate operation and / or initiation of the various features and functions ( par.592) Client Computer System 300 may include a web browser application which is operable to process , execute , and / or support the use of scripts ( e.g . , JavaScript , AJAX , etc . ) Plug-ins, executable code, virtual machines, vector-based web animation (par.664). Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.



As per claim 14, Abhyanker teaches claim 1. Abhyanker further teaches: 
wherein the application allows the customers to communicate through a real-time displayed through the dynamic graphical user interface of the application.  ( Par. 101, real-time bi-directional communication., par.62, client-side application downloaded to the device) Abhyanker does not explicitly teach chat window.  However, this is taught by Skeen ( par.570: , the user ' s social networking friends and / or other MAGNIFI users may be able to chat with the user ( or with others ) via a chat GUI which may be incorporated into the associated MAGNIFI Station web page . According to different embodiments , MAGNIFI Station chat functionality may be selectively enabled and / or disabled by the creator / owner of that MAGNIFI Station) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the Chat feature for the same reasons it is useful in Skeen-namely,  the user ' s social networking friends and / or other MAGNIFI users may be able to chat with the user (Skeen: par.570).The user may further set filters 1103a and 1103b such as layout desired, type of lease, and whether it is funded( par.139) . Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 15, Abhyanker teaches claim 1. Abhyanker further teaches: 
wherein the application allows the customers to provide feedbacks and expanding and forming new social connections through the dynamic graphical user interface of the application, at the commercial establishments, and private residence and property. (Fig.18, par.88, par.202, the short-term rental view may enable users to utilize the social sharing 1204 to share the listing on one or more social networks (e.g., Twitter, Google+. Facebook). Users may be able to see listing views 1206 of the short-term rental listing, par.78, feedback, par.62, client-side application downloaded to the device, par.221) Abhyanker does not explicitly teach receive rewards and loyalty points, wherein the rewards and loyalty points earned through the application can be redeemed. However, this is taught by Skeen (par.243, Venue “Points “: redeemable by the Host and/or Invitees at the Venue at some later date for any of the above.par.549, After completing a check - in activity at a given location , the user may be granted ( e . g), via the MAGNIFI Mobile Application and/or MAGNIFI web site ) access to additional functionality, promotional opportunities, and / or rewards, such as, for example, one or more of the following ( or combinations thereof), Par.557, Earn points for social activity which may be later redeemed by the user for promotional rewards, incentives, etc) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the reward feature for the same reasons it is useful in Skeen-namely,  to earn points for social activity which may be later redeemed by the user for promotional rewards (Skeen: par.557).The user may further set filters 1103a and 1103b such as layout desired, type of lease, and whether it is funded( par.139) . Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 3 , 6-7,9-10, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 2015/0161719 A1) in view of O’Brien et al. (US 2014/0122346 A1)


As per claim 3, Abhyanker teaches claim 1. Abhyanker further teaches:
wherein the dynamic graphical user interface of the application allows the service providers to provide a plurality of information to search for the plurality of available spaces at a desired commercial establishment, and private residence and property, ( par.120-121, par.202) 
wherein the plurality of information includes: a desired location of the commercial establishment; a desired duration and date of use; a number of workspaces required; a plurality of additional services including a food, beverages, the commercial establishment and/or private residence and property.  (Par.202-204, the calendar 1224 may allow users (e.g., renters) to view the short-term rentals availability, select a check-in date and/or time, a check-out date and/or time, and/or enter a number of guests (e.g., renters). Par.160, par.326, par.392) Abhyanker does not explicitly  teach a plurality of connectivity equipment including Wi-Fi devices and other wired connectivity devices and other types of office and computer equipment for utilization; and a location of a seating space. However, this is taught by O’Brien (par.137, the user may specify criteria and based on the specified criteria, listings will be suggested. For example, the user may specify that there are ten employees that need ten seats and ten computers, at least one of which should be an office. Based on the specified criteria, the system may suggest available listings. Par.51-52, Seating Chart is an interactive animation that dis plays meta-information about Seats/Shares, Sections and Premises on a Floor Plan. Par.93, The user may further indicate features or amenities such as conference rooms, copiers, printers, storages, equipment (phone and data), server racks, fitness center availability, furnished/unfurnished, type of furniture includes, availability of a kitchen area, availability of management/receptionist, availability of an outdoor area (balcony/rooftop/deck), availability of parking (reserved, general, and so on), number of spaces, services included (phone, internet, mail services), availability of signages (type, size, location), utilities (included or not).)par.82, for an office in Alexandria, it may ask the landlord if the Office has internet, nice view, over four WLAN points, whether it is within 4 miles from a Governmental Agency Such as the USPTO. Further, the system may guide the landlord to generate passes. For example, the system may ask the landlord a series of questions about the amenities available and then apply the acquired use statistics to generate suggested passes to the landlord)  It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the seat location and office equipment features for the same reasons it is useful in O’Brien-namely, the user may specify that there are ten employees that need ten seats and ten computers, at least one of which should be an office. Based on the specified criteria, the system may suggest available listings (O’Brien: par.137). Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 6, Abhyanker teaches claim 5. Abhyanker further teaches:
wherein the dynamic graphical user interface of the application allows the service providers to provide a plurality of data including: at least one location of the commercial establishment, private residence or property; a plurality of services offered to the (par.121, application, par.62, client-side application downloaded to the device, par.245, offers, par.221, Par. 101, real-time bi-directional communication. Par.219, a status of the real property claimed by the user may be marked in the geo-spatial environment as being available through an indicator expressing an availability status of the real property (e.g., the indicator may indicate an availability as the for-rent-by owner, property for rent, etc. par.326, Jane Doe may also select the type of accommodation (e.g., house, room, apartment, office Suite, and/or office, etc.) by entering a rate range per night (e.g., $50.00-$250.00), arrival date (e.g., Jul. 3, 2007) and number of nights stay (e.g., 3 nights) and/or check for the availability status (e.g., “Yes” if available, “No” if not available), special offer and discounts, and other services availability (e.g., meals, Swimming pool, gymnasium, etc.))). Abhyanker does not explicitly teach one layout of the seating arrangement However, this is taught by O’Brien (par.137, Par.51-52, Seating Chart is an interactive animation that displays meta-information about Seats/Shares, Sections and Premises on a Floor Plan. Par.93)  It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the seat arrangement feature for the same reasons it is useful in O’Brien-namely, the user may specify that there are ten employees that need ten seats and ten computers, at least one of which should be an office. Based on the specified criteria, the system may suggest available listings (O’Brien: par.137).The user may further set filters 1103a and 1103b such as layout desired, type of lease, and whether it is funded( par.139) . Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 7, Abhyanker teaches claim 5. Abhyanker further teaches:
wherein the customers can search for the available spaces within a geographic area of interest, or by address, through the dynamic graphical user interface of the application. ( see at least: par.326, par.318,par.320, The user may search (e.g., using the search engine) for Such facilities based on any number of criteria (e.g., a geographic region, a type of accommodation, a rate range, an availability status, another services availability, and/or a term rent option, etc. The user may also select a preferred type of accommodation 2502, based on his/her lodging and/or ambience preferences,) Abhyanker does not explicitly teach offering extended working hours. However, this is taught by O’Brien ( par.93, the user may also indicate that a particular feature may be provided for free for a first predetermined period of time and then purchased via a pass for additional period of time. A particular feature may be linked to one or more seats for a first predetermined period of time e.g., Monday-Friday, 9am to 5pm and this same feature may then be available via passes for a second predetermined period of time e.g., Monday-Friday before 9am or after 5pm. Each pass may be for an hour or two hours of conference room use. ) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the extended working hours feature for the same reasons it is useful in O’Brien-namely, if the conference time that the reserved seat comes with is not enough, the tenant can buy more hours via a Pass (O’Brien: par.64). Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 9, Abhyanker teaches claim 1. Abhyanker further teaches:
wherein the application allows the service providers to provide a plurality of profitable deals for the users in a form of push notifications and advertisements, wherein the plurality of profitable deals (par.108, mobile devices and/or desktop computers operated by the interested parties 109 may be alerted whenever the place-to-stay listing data 102 is posted in and/or around their neighborhood through a push notification.  Par.123, par.268, the business display advertisement module 1902 may impart advertisements related to business, public relations, personal selling, and/or sales promotion to promote commercial goods and services. The text advertisement module 1908 may enable visibility of showing advertisements in the form of text in all dynamically created pages in the directory.) Abhyanker does not explicitly teach automatically adjusted for price and other service offerings based on a plurality of factors including customer demand, time, duration of use, date of use, and other external factors. However, this is taught by O’Brien   (par.98, Pricing changes for seats, shares and Premises may be administered and changed on the fly in real time, or they may, at the user's election, be powered and automatically adjusted in real time by an algorithm(s) based on system data on leasing history, current Supply and demand, etc. par.145, price adjustments based on lease Term and/or quantity of seats and time remaining for the bidding may be provided. Par.153, The user may be able to adjust the move in date and, where allowed, lease Term (and any Subsequent Volume or lease Term based adjustments/discounting would automatically apply), par.64, passes, par.82, the system may suggest a higher price for the passes to the conference room during peak hours. Similarly, the system may suggest a discounted price for the conference room after 6:30pm. Par.103, based on a lister preset threshold value, the user may create a custom section with a volume pricing discount by selecting various seats on the floor map., pa.58, par.62, push the listing to a user—say, a user in a listing that has a reservation, but there may be more vacant seats available that they could expand into (i.e. instead of Monthlies). Par.93) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the price adjustment feature for the same reasons it is useful in O’Brien-namely, to increase the overall rent amount that they wish to achieve (O’Brien: par.120). Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 10, Abhyanker teaches claim 1. Abhyanker further teaches:
wherein the application allows the user- customers to search for spaces in commercial establishments, and private residences and properties, at a desired location, compare a plurality of deals for the spaces, the space in the commercial establishment, book the space for a predetermined date and for a predetermined duration and book a plurality of services from the commercial establishment.  ( par. 320, The user may search (e.g., using the search engine) for Such facilities based on any number of criteria (e.g., a geographic region, a type of accommodation, a rate range, an availability status, another services availability, and/or a term rent option, etc. The user may also select a preferred type of accommodation 2502, based on his/her lodging and/or ambience preferences, par.326, Jane Doe may also select the type of accommodation (e.g., house, room, apartment, office Suite, and/or office, etc.) by entering a rate range per night (e.g., $50.00-$250.00), arrival date (e.g., Jul. 3, 2007) and number of nights stay (e.g., 3 nights) and/or check for the availability status (e.g., “Yes” if available, “No” if not available), special offer and discounts, and other services availability (e.g., meals, Swimming pool, gymnasium, etc.)) Abhyanker does not explicitly teach view layout of the space. However, this is taught by O’Brien (par.137, Par.51-52, Seating Chart is an interactive animation that displays meta-information about Seats/Shares, Sections and Premises on a Floor Plan. Par.93).  It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the seat arrangement feature for the same reasons it is useful in O’Brien-namely, the user may specify that there are ten employees that need ten seats and ten computers, at least one of which should be an office. Based on the specified criteria, the system may suggest available listings (O’Brien: par.137).The user may further set filters 1103a and 1103b such as layout desired, type of lease, and whether it is funded( par.139) . Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 17, Abhyanker teaches:
A non-transitory computer readable storage medium containing a plurality of executable instructions for booking reservations for workspaces in at least one of a commercial establishment, and private residence and property, the executable instructions includes instructions for: publishing by a plurality of service providers on a wireless network a plurality of seating locations in a commercial establishment, and a private residence and property, of the service providers; accepting reservations of the commercial establishments, and the private residences or and properties, made by a customer utilizing an electronic computing device, ( par.63, The place-to-stay listing data 102 may include information about a real estate listing (e.g., a real estate opportunity) offered by the user 106 to recipients 114 and/or the interested parties 109 through the network 101. Par.120, A listing module 272 may determine a listing criteria 712 associated with the place-to-stay listing data 102 including a real estate type, a lot size, a square footage, a photograph, a video, a bedroom count, a room size, a description, a cost per month, a rental price, a leasing rate, a number of stories, and/or a location of a real estate opportunity offered through the place-to-stay listing data 102, wherein the real estate listing opportunity may be an opportunity to rent, lease, and/or Sublease a house, apartment, commercial space, and/ or other building,  see also Par.219)
 wherein the executable instructions of the application being processed using a processor associated with the electronic communication device allows the users to register in a form of a service provider for publishing a plurality of information related to the 28at least one commercial establishment, and private residence and property, wherein the plurality of information includes: at least one location of the commercial establishment, and a private residence and property; a plurality of services offered to a plurality of customers; the commercial establishment, and a private residence and property; ( par.213, registered users, par.404, registering for an account, par.121, application, par.62, client-side application downloaded to the device,par.326, Jane Doe may also select the type of accommodation (e.g., house, room, apartment, office Suite, and/or office, etc.) by entering a rate range per night (e.g., $50.00-$250.00), arrival date (e.g., Jul. 3, 2007) and number of nights stay (e.g., 3 nights) and/or check for the availability status (e.g., “Yes” if available, “No” if not available), special offer and discounts, and other services availability (e.g., meals, Swimming pool, gymnasium, etc.))) Abhyanker does not explicitly teach a layout of at least one seating arrangement. However, this is taught by O’Brien(par.137, Par.51-52, Seating Chart is an interactive animation that displays meta-information about Seats/Shares, Sections and Premises on a Floor Plan. Par.93)  
 a plurality of specialized offers to the customers; and a real-time status of a plurality of available spaces for the customers; wherein the executable instructions of the application being processed using the processor associated with the electronic communication device allows the customers to launch the application from within the electronic communication devices and register in the form of a customer; (par.326, par.213, registered users, par.404, registering for an account, par.121, application, par.62, client-side application downloaded to the device, Par. 101, real-time bi-directional communication.)
wherein the application allows the customers to: search for the plurality of available spaces associated with the commercial establishments, and the private residence and property, for desk, office, and/or computer work, and professional engagements comprising meetings, dining, interviews and presentations; and book at least one space associated with the commercial establishments, and the private residences or properties, through a dynamic graphical user interface of the application.( par.326, par. 320, The user may search (e.g., using the search engine) for Such facilities based on any number of criteria (e.g., a geographic region, a type of accommodation, a rate range, an availability status, another services availability, and/or a term rent option, etc. The user may also select a preferred type of accommodation 2502, based on his/her lodging and/or ambience preferences, par.121, application, par.62, client-side application downloaded to the device ) 

As per claim 18, Abhyanker in view of O’Brien teaches claim 17. Abhyanker further teaches:
wherein the application running on the electronic communication devices allows the customers to navigate through a dynamic graphical user interface for accessing a plurality of features of the application, wherein the plurality of features includes: a list of the plurality of commercial establishments, and private residences and property offering the spaces and equipment for work related and other professional engagements comprising professional meetings, interviews, presentations and professional meals or drinks; a plurality of services offered by the commercial establishments at a desired location; and  29a plurality of dynamic interactive visualizations of the plurality of spaces associated with commercial establishments, and a private residences and properties, and a plurality of options to view and select a desired space from the available spaces offered by the commercial establishments, and a private residences and properties. ( see at least: par. 320, The user may search (e.g., using the search engine) for Such facilities based on any number of criteria (e.g., a geographic region, a type of accommodation, a rate range, an availability status, another services availability, and/or a term rent option, etc. The user may also select a preferred type of accommodation 2502, based on his/her lodging and/or ambience preferences, par.121, application, par.62, client-side application downloaded to the device, par.326) Abhyanker does not explicitly  teach a plurality of layouts. However, this is taught by O’Brien (par.137, Par.51-53, Seating Chart is an interactive animation that displays meta-information about Seats/Shares, Sections and Premises on a Floor Plan. Par.93).  It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the seat arrangement feature for the same reasons it is useful in O’Brien-namely, the user may specify that there are ten employees that need ten seats and ten computers, at least one of which should be an office. Based on the specified criteria, the system may suggest available listings (O’Brien: par.137).The user may further set filters 1103a and 1103b such as layout desired, type of lease, and whether it is funded( par.139) . Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

 Claims 19 and 20 recite similar limitations as claims 17-18, therefore they are rejected over the same rationales.  

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 2015/0161719 A1) in view of DePasquale et al. (US 2009/0030885 A1)

As per claim 4, Abhyanker teaches claim 1. Abhyanker further teaches:
wherein the plurality of commercial establishments includes restaurants, cafes, office spaces, hangout places, and other commercial entities offering spaces for computer work, desk work, professional meetings, interviews, and presentations and professional meals or drinks.  ( par.221, par.391, par.326) Abhyanker does not explicitly  teach hotels, however, this is taught by DePasquale ( par. 63, a preferred type of lodging (e.g., a hotel, a motel, a rental apartment, a rental house, a tent, a recreational vehicle, or the like),) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the hotel feature for the same reasons it is useful in DePasquale -namely,  to select the user’s preferred type of lodging ( par.63) . Moreover, this is merely combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/DANIEL VETTER/Primary Examiner, Art Unit 3628